 In the Matter of NEws SYNDICATE Co., INC.andNEWSPAPER ANDBUILDING GUARDS AssoCIATION, UNAFFILIATEDCaseNo. R-2613.--DecidedJuly 11, 1941Jurisdiction:newspaper publishing industry.Investigation and Certification of Representatives:existence of, question: re-fusal to accord union recognition until it is certified by the Board ; election un-necessary : Company agreeable to certification without an election ; pay roll andunion application cards compared.Unit Appropriatefor CollectiveBargaining:all armed guards employed by theCompany at its New York plants, including regular substitutes, excluding su-pervisory employees known as captains, lieutenants and sergeants ; stipulationas to.Mr. George T. Townley,of New York City, for the Company.Mr. George A. Brenner,of New York City, for the Association.Mr. Ralph S. Clifford,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENTOF THE CASEOn March 31, 1941, Newspaper and Building Guards Association,herein called the Association, filed with the Regional Director for theSecond Region (New York City) a petition alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of News Syndicate Co., Inc., New York City, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.On May 10, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant toSection 9 (c) of the Act and Article III, Section 3, of National LaborRelations Board Rules and Regulations-Series 2, as amended, orderedan investigation and authorized the Regional Director to conduct itand to provide for an appropriate hearing upon due notice.'On May 13, 1941, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company and the Associa-tion.On May 17. 1941, the Regional Director issued a notice of33 N. L. R. B. No. 69339450122-42-vol 33-23 340DECISIONSOF NATIONAL -LABOR RELATIONS BOARDpostponement, copies of which were duly served upon the Companyand the -Association.'Pursuant to notice and notice of postpone-ment, a hearing was held on June 4, 1941, at New York City,before Daniel R. Dimick, the Trial-Examiner duly designated bythe Chief Trial Examiner.The Company was represented by coun-sel and the Association by its representative; both participated inthe hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issueswas afforded all parties.No objections to the introduction of evi-dence or the rulings of the Trial Examiner were made by any of theparties.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committee.The rulingsare hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYNews Syndicate Co., Inc., a New York corporation, having itsofficesinNew York City, is the owner and publisher of a dailyand Sunday newspaper known as the "Daily News" and the "Sun-day News," respectively.The Company maintains a branch officein Chicago, Illinois, for the solicitation of advertising, and a newsoffice inWashington, D. C. The Company also maintains a comabined office and printing plant at 220 East 42nd Street in New YorkCity, herein called the New York plant, and a printing plant at 700Pacific Street, Brooklyn, New York.Approximately 84.6 per cent of the raw materials used in the NewYork plant are purchased and shipped to the Company from out-side the State of New York. Approximately 50 per cent of theissuesof the "Sunday News" and approximately15 per cent of theissuesof the "Daily News" are circulated outside the State of NewYork.Some250 correspondents, approximately 20 per cent of whomreside outside the State of New York, furnish news items to theCompany on a free-lance, space-rate basis.The Company uses thefollowing wire and picture services : Associated Press, A. P. Photos,Wire Photos, United Press, Acme News Pictures, Chicago TribuneNews Service, Standard News Association.These services throughtheir offices located in New York City, sell to the Company newsand photographs which such services gather from within and with-out the State of New York.1Notice of bearing and postponement was served on the Special Officers and Guards Union,No. 177,Building Service International Union,A. F. of L., but it failed to appear or takepart in the proceedings. NEWSSYNDICATE CO., INC.II.THEORGANIZATION INVOLVED341Newspaper and Building Guards Association is a labor organiza-tion admitting to membership all armed guards. employed by NewsSnydicate Co., Inc., at its plants located at 220 East 42nd Street, NewYork City, and at 700 Pacific Street, Brooklyn, New York. TheAssociation is not affiliated with any other labor organization.III.THE QUESTION CONCERNING REPRESENTATIONThe Associationclaimsthat a majority of the Company's em-ployees in the alleged appropriate unit has chosen the Associationas their exclusive collective bargaining agent.The Company hasdeclined to recognize the Association's claim until it has been cer-tified by the Board.We find that a question has arisen concerning the representationof employees of the Company.2IV.THE EFFECT OF THEQUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Com-pany described in Section I, above, has a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the severalStates and tends to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THEAPPROPRIATE UNITThe parties stipulated, -and we find, that all armed guards em-ployed by the Company including regular substitutes, excludingsupervisory employees known as captains, lieutenants, and sergeantsconstitute an appropriate unit for the purposes of collective bar-gaining.We find further that said unit will insure to employeesof the, Company the full benefit of the right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.VI.THE DETERMINATION OF REPRESENTATIVESAt the hearing the Company and the Association agreed that inevent the Board found the stipulated unit to be appropriate it mightcertify the Association as the exclusive collective bargaining repre-sentative for all the employees in such unit without an election.Atthe hearing the Trial Examiner reported that 43 application cardsin the Association, 39 dated during the months of March and April1941, and 4 undated, all with apparently genuine original signatures,2 The evidence with respect to the Association's claim to represent a majority of theemployees in the alleged appropriate unit is set forth in Section VI, infra. 342DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad been submitted, to him.At the hearing comparison was madebetween the signatures on the 43 application cards and the signatureson the Company's May 29, 1941, pay roll, which listed 58 employeeswithin the appropriate unit, and the Company admitted and certifiedthat the Association represented a majority of the employees in theappropriate unit.On the basis of the foregoing, we find that the Association hasbeen designated and selected by a majority of persons employed bythe Company in the unit herein found to be appropriate as therepresentatives of such persons for the purposes of collective bar-gaining.It is 'therefore the exclusive representative of all the em-ployees in such unit for the purposes of collective bargaining, andwe will so certify.CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of News Syndicate Co., Inc., within-the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the NationalLabor Relations Act.2.All armed guards, employed by the Company, including regularsubstitutes, excluding supervisory employees known as captains,lieutenants, and sergeants constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the National Labor Relations Act.3.Newspaper and Building Guards Association is the exclusiverepresentative of all the employees in such unit for the purposes ofcollective bargaining within the meaning of Section 9 (c) of theNational Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (a) of the National LaborRelations Act and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,IT Is HEREBY cFRTIFIED that Newspaper and Building GuardsAssociation has been designated and selected by a majority of armedguards employed by the Company, including regular substitutes,excluding supervisory employees known as captains, lieutenants, andsergeants as their representative for the purposes of collective bar-gaining, and that, pursuant to the provisions of Section 9 (a) of theAct, Newspaper and Building Guards Association is the exclusiverepresentative of all such employees for the purposes of collectivebargaining with respect to rates of pay, wages, hours of employ-ment, and other conditions of employment.